         Case 3:21-cv-08161-DLR Document 1 Filed 07/21/21 Page 1 of 30




Derek A. Jordan; Tennessee Bar No. 34299 (pro hac vice)
BARNES LAW
700 South Flower Street
Suite 1000
Los Angeles, CA 90017
Phone: (310) 510-6211
Email: derekjordan@barneslawllp.com


                          UNITED STATES DISTRICT COURT

                                DISTRICT OF ARIZONA


RON KELLEY,                         )            Case No.: ____________________
                                    )
            Plaintiff,              )            COMPLAINT FOR DAMAGES
                                    )            AND EQUITABLE RELIEF:
        v.                          )
                                    )            1.       VIOLATION OF FREE SPEECH
FLAGSTAFF CITY-COCONINO             )                     CLAUSE OF THE U.S.
COUNTY PUBLIC LIBRARY; HEIDI        )                     CONSTITUTION (official capacity);
HANSEN; GREG CLIFTON; JEANIE        )            2.       VIOLATION OF FREE SPEECH
GALLAGHER, and DOES 1-25,           )                     CLAUSE OF THE U.S.
inclusive,                          )                     CONSTITUTION (individual
                                    )                     capacity);
            Defendants.             )            3.       CONSPIRACY TO INTERFERE
                                    )                     WITH CIVIL RIGHTS;
                                    )            4.       VIOLATION OF FREE SPEECH
                                    )                     PROVISION OF THE ARIZONA
                                    )                     CONSTITUTION;
                                    )            5.       WRONGFUL DISCHARGE; and
____________________________________)            6.       BREACH OF DUTY OF GOOD
                                                          FAITH AND FAIR DEALING

                                                 [Jury Trial Demanded]




///

///
                                             1
                     COMPLAINT FOR DAMAGES AND EQUITABLE RELIEF
           Case 3:21-cv-08161-DLR Document 1 Filed 07/21/21 Page 2 of 30




                                         INTRODUCTION


       The City of Flagstaff fired a librarian for his refusal to endorse a controversial political

movement, and for expressing his personal political views related thereto. The librarian

communicated these views on a private email list-serve of a private charity supporting librarians.

The librarian objected to the email service straying from its a-political focus, and objected to the

viewpoint of the prior email. The library's response was to fire the librarian. Prior to all this, the

fired librarian spent nearly a decade as a librarian serving the community of Flagstaff, and

Flagstaff fired him because they didn't like his unwillingness to assent to their preferred political

viewpoint and the politicization of private organizations intended to serve libraries. This suit

follows.


                                              PARTIES

1.     Plaintiff RON KELLEY (“Kelley”) is an individual, a citizen of the United States and a

resident of the City of Flagstaff, in the County of Coconino, Arizona.

2.     Defendant FLAGSTAFF CITY-COCONINO COUNTY PUBLIC LIBRARY (“Flagstaff

Library”), is a municipal entity that is located in the City of Flagstaff, in the County of Coconino,

Arizona.

3.     Defendant HEIDI HANSEN (“Hansen”), holds herself out as “Economic Vitality

Director” of defendant Flagstaff Library. At all times relevant to this action, Hansen was acting

within the scope of her employment and under color of the laws of the County of Coconino.

4.     Defendant GREG CLIFTON (“Clifton”), holds himself out as the “City Manager” of

defendant Flagstaff Library. At all times relevant to this action, Clifton was acting within the

scope of his employment and under color of the laws of the County of Coconino.

                                                   2
                        COMPLAINT FOR DAMAGES AND EQUITABLE RELIEF
          Case 3:21-cv-08161-DLR Document 1 Filed 07/21/21 Page 3 of 30




5.     Defendant JEANIE GALLAGHER (“Gallagher”), holds herself out as the “Director of

Human Resources” of defendant Flagstaff Library. At all times relevant to this action, Gallagher

was acting within the scope of his employment and under color of the laws of the County of

Coconino.

6.     Plaintiff is not presently aware of the true names and capacities of Defendants sued

herein as DOES 1 through 25, inclusive, and therefore sues said defendants by such fictitious

names. DOES 1 through 25 may be natural persons, artificial persons or entities. Plaintiff is

informed and believes and thereon alleges that each of the fictitiously-named defendants are

responsible legally in some manner for the acts, conduct, omissions and events referred to herein,

causing irreparable harm thereby to Plaintiff, as alleged herein.

7.     Plaintiff is informed and believes and thereon alleges that each defendant named herein,

acted at all times relevant herein as the agent, servant, employee, supervisor, co-venturer,

subsidiary, and/or corporate-parent of each of the remaining defendants. Plaintiff further alleges

that the acts or omissions of any agent or employee of defendant(s) was done within the course,

scope, purpose, consent, knowledge, ratification, and authorization of such agency, employment,

joint venture, subsidiary, and/or corporate-parent relationship. Plaintiff will seek leave to amend

this complaint to allege their true names and capacities when the same has been ascertained.


                                JURISDICTION AND VENUE

8.     This Court has original jurisdiction over the subject matter of this dispute pursuant to 28

United States Code (”U.S.C.”) Sections 1331 and 1343(a)(3), as this is an action to redress the

deprivation, under color of state law, of rights secured by the Constitution and laws of the United

States. Plaintiff seeks remedies under 42 U.S.C. §§ 1983, 1985 and 1988.


                                                 3
                       COMPLAINT FOR DAMAGES AND EQUITABLE RELIEF
            Case 3:21-cv-08161-DLR Document 1 Filed 07/21/21 Page 4 of 30




9.       Plaintiff’s claims for declaratory relief are authorized by 42 U.S.C. §§ 1983, 28 U.S.C. §§

2201 and 2202, Rule 57 of the Federal Rules of Civil Procedure (“FRCP”), and the general legal

and equitable powers of this Court.

10.      This Court has supplemental jurisdiction over any pendent state claim(s) pursuant to 28

U.S.C. § 1367.

11.      Venue is proper in this District under 28 U.S.C. §1391(b), because all defendants named

herein reside or are found, or have agents, and transact business in this judicial district. Further,

said defendants’ acts in violation of the laws of the United States and the U.S. Constitution have

arisen in this judicial district.



                                               FACTS

12.      Kelley was hired by the Flagstaff Library on or about 2011. Over the course of the

ensuing nine years, Kelley acted as librarian responsible for organizing large volumes of

books, works and other records.

13.      The Association of Bookmobile and Outreach Services (the “ABOS”), is a 501(c)(3)

nonprofit organization which describes itself as follows: “The Association of Bookmobile and

Outreach Services is comprised of libraries of all types and sizes. Library administrators,

support staff, library staff, governmental officials, trustees, friends of libraries, and

professionals from other fields comprise this movement.” 1 The ABOS is located at 1190

Meramec Station Road, Suite 207, Ballwin, MO 63021. 2 The ABOS has no organizational

nexus, formal or otherwise, with defendant Flagstaff Library. Defendants Hansen, Clifton and


1
    https://abos-outreach.com/
2
    https://abos-outreach.com/contact-us
                                                   4
                         COMPLAINT FOR DAMAGES AND EQUITABLE RELIEF
          Case 3:21-cv-08161-DLR Document 1 Filed 07/21/21 Page 5 of 30




Gallagher have no affiliation, formal or otherwise, with the ABOS.

14.     The ABOS is an affiliate of the American Library Association (the “ALA”). The ALA

describes itself as: “the oldest and largest library association in the world ...Founded on

October 6, 1876 during the Centennial Exposition in Philadelphia.” The ALA’s stated mission

is: “to provide leadership for the development, promotion and improvement of library and

information services and the profession of librarianship in order to enhance learning and ensure

access to information for all.” 3 The central offices of the ALA are located at 225 N Michigan

Ave., Suite 1300, Chicago, IL 60601. 4 The ALA has no organizational nexus, formal or

otherwise, with defendant Flagstaff Library. Defendants Hansen, Clifton and Gallagher have

no affiliation, formal or otherwise, with the ALA.

15.     On or about June 8, 2020, an email was sent by the ABOS by way of a Google Group

list-serve to all of its subscribers (the “List-Serve”) 5, that is attached to this Complaint as

“Exhibit A”. The subject heading of the List-Serve was titled: “[ABOS-Outreach] Fwd: ALA

Libraries Respond – Black Lives Matter”. The content of the List-Serve email was as follows:

        “From ODLOS....Good afternoon,

        Since 2016, ODLOS has maintained the Libraries Respond page –a resource for
        addressing current social justice issues. Our newest installment is Libraries
        Respond –Black Lives Matter.

        The library profession suffers from a persistent lack of racial and ethnic diversity

3
  http://www.ala.org/aboutala/
4
  http://www.ala.org/aboutala/governance
5
  A list-serve is a platform for generating discussions about a topic among a group of people via
email. The most typical means is through an electronic mailing list software, that allows the
sender to send one email to all subscribers to the list, while allowing any given subscriber to see
the email addresses to which the other subscribers were sent. Typically, any subscriber that
wishes to add to the discussion spawned by the originating email, does so by replying all, and
thereby perpetuates an ongoing discussion on the underlying topic amongst all subscribers to the
list-serve. (https://en.wikipedia.org/wiki/LISTSERV)
                                                   5
                        COMPLAINT FOR DAMAGES AND EQUITABLE RELIEF
         Case 3:21-cv-08161-DLR Document 1 Filed 07/21/21 Page 6 of 30




       that shows few signs of improving. In 2018, just 6.8 percent of librarians
       identified as Black or African American. Many people are feeling helpless, but
       there are many ways we can center the voices and experiences of Black library
       workers and the Black community, support the broader Black Lives Matter
       movement, fight against police violence, and further the cause of racial justice.

       This resource provides key definitions and concrete tools for library workers on
       how they can be involved in the Black Lives Matter movement, from resources on
       educating yourself to critically examining library policies.

       Please do not hesitate to get in touch (diversity@ala.org) if you have any
       questions or resources you recommend for this page.

       Best, Amber

       Amber Hayes
       Outreach and Communications Program Officer, Office for Diversity, Literacy
       and Outreach Services
       American Library Association
       225 N Michigan Ave
       Suite 1300
       Chicago, IL 60601
       P: 312-280-2140 or 800-545-2433 ext. 2140
       E: ahayes@ala.orgwww.ala.org/diversity”

16.    On or about June 9, 2020, Kelley responded to the List-Serve email, that is attached to

this Complaint as “Exhibit B”, setting forth as follows:

       “ABOS Friends and Associates,

       The propagandistic posting below, apparently forwarded from the current
       president of ABOS, about the Black Lives Matter organization is extremely
       unwise. Overt politicization of this list-serv will destroy this forum. Do members
       want a political battlefield, strong-armed by ALA-sanctioned propaganda, or an
       open exchange forum for outreach improvement? Or, truly, in the heart of our
       festering Culture Wars, are only dictated political perspectives permitted about
       library outreach programs in these discussions? Such ham-handed, totalitarian
       directives are apparently endorsed by ABOS, as well as the ALA, to the obvious
       exclusion of other views. Will this ABOS discussion group kick out (censor)
       individuals who advocate for a non-political forum?

       It’s an old adage that is increasingly under attack: Libraries should provide aid
       and information to ALL who seek it and not function as a politicized, prejudicial
       Advocacy Factory.
                                                 6
                      COMPLAINT FOR DAMAGES AND EQUITABLE RELIEF
  Case 3:21-cv-08161-DLR Document 1 Filed 07/21/21 Page 7 of 30




Diversity? Inclusion? 82% of American librarians are women. Why no interest in
gender diversity in this genre of workplace? Or is the presumption here that of the
usual “social justice” template, that all males are innately oppressors, naturally
affluent, born cursed, and they don’t like “women’s work?” Or are men relatively
illiterate? Which stereotype suffices to righteously ignore this glaring stat about
women’s dominance of the library world?

Here, below, are some Black authors with alternative perspectives on the Black
Lives Matter movement, and/or beyond. I’ve read/viewed some of this material,
but not all of it. I formally endorse nothing, I do not know all of which every
individual advocates, but recognize that the
fundamental purpose of a library is to provide a broad range of
information/materials for ALL patrons, and a wide realm of fact and opinion, not
solely bending to a favorite, dictated ideological line. A much-needed “diversity
of viewpoints,” perhaps the greatest diversity of them all, cuts across race, class,
and gender.

Libraries –and this discussion forum --should remain apolitical. ALA --and
ABOS, apparently now in tow by the neck --adheres to one-dimensional thought
in heralding a single political view while implicitly dismissing/censoring other
perspectives, something akin to Bradbury’s Fahrenheit 451, or Orwell’s
masterpieces. Ignoring some strains of thought --and relentlessly highlighting, and
overtly advocating for, others --is a discrete form of censorship, as any librarian
knows in collection development.

Library workers are supposed to be informed. They ought to be readers, and open
wide the doors to ALL visitors, not shut –or narrow --them.

And a librarians’ job should be to serve their communities’ respective needs, not
to manipulate information and tell people what to think.

The ALA email below solicits activism in the Black Lives Matter movement and
offers “resources on educating yourself.” In this regard, do you think that this
grossly prejudicial email would dare to encompass the following?

A few ALTERNATIVE BLACK VOICES, with samples of their works [list of
alternative works omitted] …

Of course there are others throughout ABOS, and beyond, who recognize the
truths here I state. But we live in a New World climate of fear and intimidation
wherein objectors to ardent propaganda are bullied into silence. Few speak out to
resist for concern of the inevitable avalanche that will be wrought upon them:
systemic smears (see Sheryl Atkinson’s The Smear: How Shady Political
Operatives and Fake News Control What You See, What You Think, and How
                                          7
               COMPLAINT FOR DAMAGES AND EQUITABLE RELIEF
         Case 3:21-cv-08161-DLR Document 1 Filed 07/21/21 Page 8 of 30




       You Vote), censorship, threats, intimidation, and attacks upon views that don’t
       tow the “correct” Party Line –the one that dominates when all others are
       sufficiently purged.

       George Floyd endured an atrocity and justice will be served. But there are many
       commentators, with an abundance of facts and statistics about crime, Black and
       White alike, who argue that the “systemic racism” charge is bogus. Read and
       listen to voices other than the ones that are Hell-bent upon insulating us all from
       our abilities to make up our own minds –and that is only WHEN a full range of
       information is provided for a genuinely informed democracy to function.

       I remind you that, amidst the current --literally riotous --hysteria and our
       collective memory lapse, this used to be the purpose of a library.

       Keep politics out of the workplace. Please go riot on your own time.”

17.    On or about July 10, 2020, defendant Hansen authored a letter titled “Notice for

Recommendation for Dismissal and Pre-Determination Meeting” (the “Notice for

Recommendation”) that was sent to Kelley. The Notice for Recommendation is attached to this

Complaint as “Exhibit C”.

18.    The Notice for Recommendation advised Kelley that a “Pre-Determination meeting”

had been scheduled on or about July 16, 2020 via teleconference, with defendants Clifton and

Gallagher.

19.    The Notice for Recommendation stated that Kelley’s dismissal recommendation was

based upon the content of Kelley’s email reply to the List-Serve email on June 9, 2020 (Exhibit

B above), quoting numerous excerpts from the content of Kelley’s reply therein.

20.    The Notice for Recommendation further stated: “Library leadership was contacted

following this post expressing concern over your content and further stated, ‘This is troubling,

angering, and quite frankly not how I would think you want your library reflected within the

greater library community.”

21.    On or about July 16, 2020, a “Pre-Determination meeting” between Kelley and
                                                 8
                      COMPLAINT FOR DAMAGES AND EQUITABLE RELIEF
          Case 3:21-cv-08161-DLR Document 1 Filed 07/21/21 Page 9 of 30




defendants Clifton and Gallagher was held telephonically. Mr. Kelley’s emails of June 9 and

15, 2020 set forth above, and the City of Flagstaff’s reaction to those emails, was discussed at

the Pre-Determination meeting on July 16, 2020.

22.    On or about July 28, 2020, defendant Clifton authored a letter titled “Recommendation

for Dismissal” (the “Dismissal Letter”) that was sent to Kelley via certified mail. Defendant

Gallagher was “cc’d” on the Dismissal Letter, which is attached to this complaint as “Exhibit

D”.

23.    The Dismissal Letter repeated the allegations in the Recommendation for Dismissal,

memorialized the Pre-Determination meeting on July 16, 20202, and went on to recommend

Kelley’s termination based upon “violation of the City’s Ethics Policy”. The Dismissal Letter

further stated: “in his recent June 15th email [which represents a follow-up communication in

response to criticism received by the Flagstaff Library subsequent to the June 9th

communication], Mr. Kelley was unprofessionally insulting and dismissive of commentators

who took issue with his post and directed people to his personal email.” (Exhibit D, pg. 1, para.

4)

24.    The Dismissal Letter also added that: “the recommendation of termination is also

predicated upon previous instances involving communications by Mr. Kelley that were found

to be lacking in professionalism and respect. (Id., at pg. 1, para. 3)

25.    These so-called “previous instances” involved written follow-ups by Mr. Kelley’s

supervisors and were appended to the Dismissal Letter.

26.    The “previous instances” referenced in the Dismissal Letter, related to two grievances

submitted by Kelley to the City regarding disputes with former supervisors of Kelley. The first

grievance was resolved in Kelley’s favor, and the second one was pending when Kelley was
                                                  9
                       COMPLAINT FOR DAMAGES AND EQUITABLE RELIEF
         Case 3:21-cv-08161-DLR Document 1 Filed 07/21/21 Page 10 of 30




terminated.

27.     The Dismissal Letter concluded by stating: “The employment termination of Mr.

Kelley, who is currently on paid administrative leave, will be effective upon the delivery of this

finding to him.” (Exhibit D, pg. 2, para. 2) The Dismissal Letter was signed by defendant

Clifton, with defendant Gallagher cc’d at the bottom. (Ibid.)


          FIRST CAUSE OF ACTION - VIOLATION OF KELLEY’S RIGHT TO FREE
              SPEECH BY DEFENDANT ACTING IN ITS OFFICIAL CAPACITY

                                  [against Defendant Flagstaff Library]

28.     Plaintiff hereby incorporates by reference the allegations contained in the preceding

paragraphs as if fully set forth herein.

29.     The First Amendment to the United States Constitution provides “Congress shall make

no law … abridging the freedom of speech, or of the press; or the right of the people peaceably

to assemble, and to petition the Government for a redress of grievances.”

30.     The First Amendment’s guarantees of freedom of speech, freedom of the press, freedom

of assembly, and freedom to petition for redress of grievances are applied to the states, their

officials and their political subdivisions under the Fourteenth Amendment to the United States

Constitution.

31.     42 U.S.C. § 1983 provides: “Every person who, under color of any statute, ordinance,

regulation, custom, or usage, or any State or Territory or the District of Columbia, subjects, or

causes to be subjected, any citizen of the United States or other person within the jurisdiction

thereof to the deprivation of any rights, privileges, or immunities secured by the Constitution and

laws, shall be liable to the party injured in an action at law, suit in equity, or other proper

proceeding for redress,”

                                                  10
                        COMPLAINT FOR DAMAGES AND EQUITABLE RELIEF
            Case 3:21-cv-08161-DLR Document 1 Filed 07/21/21 Page 11 of 30




32.       The actions alleged herein were taken by defendants Hansen, Clifton and Gallagher,

acting in their official capacities and under color of municipal law. Said actions were pursuant to

the enforcement of the municipal policy and/or custom of Flagstaff Library, and/or in conformity

to the official policy, custom or practice of Flagstaff Library, to abridge free speech of its

employees even where said speech was expressed outside the context of the employee’s work

duties.

33.       The conduct alleged herein, deprived Kelley of his right to unabridged freedom of

speech, in that Kelley was terminated from his employment by Flagstaff Library, because of

Kelley’s expression of speech in his reply to the List Serve emails set forth herein.

34.       Kelley suffered compensatory damages as a result of the conduct alleged herein,

including but not limited to loss of earnings as of his termination on or about July 28, 2020, loss

of future and prospective earnings, and general damages that included humiliation, damage to

Kelley’s reputation and character in the community and profession, and emotional and mental

distress.

35.       There is a causal link between the conduct of the defendants named herein, and the

damages suffered by Kelley. In addition, Kelley’s damages were the reasonably foreseeable

consequences of the acts and/or omissions of the defendants.

      SECOND CAUSE OF ACTION - VIOLATION OF KELLEY’S RIGHT TO FREE
          SPEECH BY DEFENDANTS IN THEIR INDIVIDUAL CAPACITY

                       [against Defendants Hansen, Clifton and Gallagher]

36.       Plaintiff hereby incorporates by reference the preceding paragraphs as though fully set

forth herein.

37.       The actions alleged herein were taken by defendants Hansen, Clifton and Gallagher


                                                  11
                         COMPLAINT FOR DAMAGES AND EQUITABLE RELIEF
         Case 3:21-cv-08161-DLR Document 1 Filed 07/21/21 Page 12 of 30




acting as municipal officials under color of municipal law. Said actions by defendants Hansen,

Clifton and Gallagher deprived Kelley of his right to unabridged freedom of speech, in that

Kelley was terminated from his employment by Flagstaff Library, because of Kelley’s

expression of speech in his reply to the List Serve emails set forth herein.

38.    Kelley suffered compensatory damages as a result of the conduct of defendants Hansen,

Clifton and Gallagher, including but not limited to loss of earnings as of his termination on or

about July 28, 2020, loss of future and prospective earnings, and general damages that included

humiliation, damage to Kelley’s character in the community and profession, and emotional and

mental distress.

39.    There is a causal link between the conduct of defendants Hansen, Clifton and

Gallagher, and the damages suffered by Kelley. In addition, Kelley’s damages were the

reasonably foreseeable consequences of the acts and/or omissions of said defendants.

40.    Defendants Hansen, Clifton and Gallagher acted with evil motive or intent and/or with

reckless or callous indifference, to Kelley’s civil rights in their conduct alleged herein, meriting

an award of punitive damages against said defendants pursuant to 42 U.S.C. § 1983.


THIRD CAUSE OF ACTION – CONSPIRACY TO INTERFERE WITH CIVIL RIGHTS

                                     [against all Defendants]

41.    Plaintiff hereby incorporates by reference the preceding paragraphs as though fully set

forth herein.

42.    42 U.S.C. § 1985(3), provides for a private cause of action: "It two or more persons in

any State or Territory conspire ... for the purpose of depriving, either directly or indirectly, any

person or class of persons of the equal protection of the laws, or of equal privileges and


                                                  12
                       COMPLAINT FOR DAMAGES AND EQUITABLE RELIEF
           Case 3:21-cv-08161-DLR Document 1 Filed 07/21/21 Page 13 of 30




immunities under the laws;"

43.       The defendants named herein, entered into a conspiracy for the purpose of depriving,

either directly or indirectly, Kelley from the equal protection of the law and/or the equal

privileges and immunities under the laws, specifically Kelley’s exercise of his free speech

rights.

44.       Said defendants performed an act(s) in furtherance of the conspiracy by retaliating

against Kelley by terminating him from his employment with the Flagstaff Library, because of

Kelley’s expression of speech in his reply to the List Serve emails set forth herein.

45.       Kelley suffered compensatory damages as a result of the conduct alleged herein,

including but not limited to loss of earnings as of his termination on or about July 28, 2020,

loss of future and prospective earnings, and general damages that included humiliation, damage

to Kelley’s reputation and character in the community and profession, and emotional and

mental distress.

FOURTH CAUSE OF ACTION - VIOLATION OF KELLEY’S FREE SPEECH RIGHTS
                UNDER THE ARIZONA CONSTITUTION

                                    [against all Defendants]

46.        Plaintiff hereby incorporates by reference the preceding paragraphs as though fully set

forth herein.

47.        Article II, Section 6 of the Arizona Constitution provides that: “[e]very person may

freely speak, write, and publish on all subjects, being responsible for the abuse of that right.”

The Supreme Court of Arizona has held that the right to freely speak, write and publish under

the Arizona Constitution has: “greater scope than the first amendment [of the U.S.

Constitution]”. (Mountain Sates Tel. & Tel. Co. v. Arizona Corp. Com’n, 160 Ariz. 350, 354

                                                  13
                         COMPLAINT FOR DAMAGES AND EQUITABLE RELIEF
            Case 3:21-cv-08161-DLR Document 1 Filed 07/21/21 Page 14 of 30




(1989).)

48.         The actions of the defendants named in this complaint violated Kelley’s right to freely

speak, write and publish under the Arizona Constitution, in that said actions deprived Kelley of

his right to unabridged freedom of speech, in that Kelley was terminated from his employment

by Flagstaff Library, because of Kelley’s expression of speech in his reply to the List Serve

emails set forth herein.

49.     Kelley suffered compensatory damages as a result of the conduct of the defendants

alleged herein, including but not limited to loss of earnings as of his termination on or about July

28, 2020, loss of future and prospective earnings, and general damages that included humiliation,

damage to Kelley’s character in the community and profession, and emotional and mental

distress.

50.         There is a causal link between the conduct of the defendants, and the damages suffered

by Kelley. In addition, Kelley’s damages were the reasonably foreseeable consequences of the

acts and/or omissions of said defendants.


                   FIFTH CAUSE OF ACTION – WRONGFUL DISCHARGE

                                     [against all Defendants]

51.     Plaintiff hereby incorporates by reference the preceding paragraphs as though fully set

forth herein.

52.     Kelley was hired by the Flagstaff Library on or about 2011, pursuant to an oral

agreement that included that Kelley’s employment would not be terminated except upon good

cause shown by the defendants named herein.

53.     The acts of the defendants named herein constituted wrongful discharge of Kelley from

                                                   14
                          COMPLAINT FOR DAMAGES AND EQUITABLE RELIEF
         Case 3:21-cv-08161-DLR Document 1 Filed 07/21/21 Page 15 of 30




his employment as librarian of Flagstaff Library, by depriving Kelley of his constitutional right

to unabridged freedom of speech, in that Kelley was terminated from his employment by

Flagstaff Library because of Kelley’s expression of speech in his reply to the List Serve emails

as set forth herein.

54.     In addition, in Wagenseller v. Scottsdale memorial Hospital, 147 Ariz. 370, 376-381

(1985), the Arizona Supreme Court adopted the “public policy exception” to the employment-

at-will doctrine, holding: “Firing for bad cause – one against public policy articulated by

constitutional, statutory, or decisional law – is not a right inherent in the at-will contract, or in

any other contract, even if expressly provided [citing 1A A. Corbin, Contracts § 6l; 6A A.

Corbin, Contracts §§ 1363-75 (1962)].”

55.     Alternatively, the acts of the defendants named herein constituted wrongful discharge

of Kelley from his employment as librarian of Flagstaff Library, because the motive of the

defendants, as well as the stated grounds for Kelley’s termination, were by reason of Kelley’s

expression of his right of free speech under the U.S. and Arizona Constitutions, and thereby

against public policy in violation of the “public policy exception” to the employment-at-will

doctrine under Arizona law.

56.     As a result of the conduct of the defendants named herein, Kelley is entitled to recover

as compensatory damages, including but not limited to loss of earnings as of his termination on

or about July 28, 2020, and loss of future and prospective earnings.


///


///


                                                   15
                        COMPLAINT FOR DAMAGES AND EQUITABLE RELIEF
         Case 3:21-cv-08161-DLR Document 1 Filed 07/21/21 Page 16 of 30




      SIXTH CAUSE OF ACTION – BREACH OF DUTY OF GOOD FAITH AND FAIR
                                 DEALING

                                   [against all Defendants]

57.     Plaintiff hereby incorporates by reference the preceding paragraphs as though fully set

forth herein.

58.     Every employment agreement contains a duty to act fairly and in good faith. This duty

is implied by law and has the same force as if it were set forth in writing. This duty requires

that neither party do anything that prevents the other from receiving the benefits of the

agreement.

59.     The defendants named herein breached this duty to act fairly and in good faith, by

depriving Kelley of his constitutional right to unabridged freedom of speech, in that Kelley was

terminated from his employment by Flagstaff Library, because of Kelley’s expression of

speech in his reply to the List Serve emails as set forth herein.

60.     As a result of the conduct of the defendants named herein, Kelley is entitled to recover

as damages those benefits of the agreement that were denied, including but not limited to loss

of earnings as of his termination on or about July 28, 2020, and loss of future and prospective

earnings.




///

///



                                                 16
                       COMPLAINT FOR DAMAGES AND EQUITABLE RELIEF
        Case 3:21-cv-08161-DLR Document 1 Filed 07/21/21 Page 17 of 30




                                    PRAYER FOR RELIEF

       WHEREFORE, Plaintiff asks this Court:

   A. For monetary damages pursuant to 42 U.S.C. § 1983, arising from the deprivation of

       Kelley’s rights under the U.S. and Arizona Constitutions;

   B. For declaratory relief pursuant to 42 U.S.C. §§ 1983, 2201 and 2202 and FRCP Rule 57

       and the general equitable powers of this Court, declaring that the termination of Kelley

       was wrongful and in violation of the First, Fifth and Fourteenth Amendments to the U.S.

       Constitution, as well as Article II, Section 6 of the Arizona Constitution;

   C. For punitive damages against defendants Hansen, Clifton and Gallagher pursuant to 42

       U.S.C. § 1983;

   D. For an award Plaintiff attorneys’ fees and costs pursuant to 42 U.S.C. § 1988(b); and

   E. To grant such other and further relief as the Court deems just and proper.



Dated: July 21, 2021                         Respectfully submitted,

                                             BARNES LAW



                                                /s/ Derek A. Jordan
                                             ____________________________________
                                             Derek A. Jordan; Tennessee Bar No. 34299
                                             700 South Flower Street, Suite 1000
                                             Los Angeles, CA 90017
                                             Phone: (310) 510-6211
                                             Email: derekjordan@barneslawllp.com
                                             Attorneys for Plaintiff RON KELLEY




                                                17
                        COMPLAINT FOR DAMAGES AND EQUITABLE RELIEF
Case 3:21-cv-08161-DLR Document 1 Filed 07/21/21 Page 18 of 30




       EXHIBIT A
         Case 3:21-cv-08161-DLR Document 1 Filed 07/21/21 Page 19 of 30



From: abos-outreach@googlegroups.com <abos-outreach@googlegroups.com> on behalf of President
ABOS <president@abos-outreach.com>
Sent: Monday, June 8, 2020 1:48 PM
To: ABOS-Outreach Google Group (Listserve)
Subject: [ABOS-Outreach] Fwd: ALA Libraries Respond - Black Lives Matter

From ODLOS....

Good afternoon,

Since 2016, ODLOS has maintained the Libraries Respond page – a resource for addressing
current social justice issues. Our newest installment is Libraries Respond – Black Lives Matter.

The library profession suffers from a persistent lack of racial and ethnic diversity that shows few
signs of improving. In 2018, just 6.8 percent of librarians identified as Black or African
American. Many people are feeling helpless, but there are many ways we can center the voices
and experiences of Black library workers and the Black community, support the broader Black
Lives Matter movement, fight against police violence, and further the cause of racial justice.

This resource provides key definitions and concrete tools for library workers on how they can be
involved in the Black Lives Matter movement, from resources on educating yourself to critically
examining library policies.

Please do not hesitate to get in touch (diversity@ala.org) if you have any questions or resources
you recommend for this page.

Best,
Amber

Amber Hayes
Outreach and Communications Program Officer, Office for Diversity, Literacy and Outreach
Services
American Library Association
225 N Michigan Ave
Suite 1300
Chicago, IL 60601
P: 312-280-2140 or 800-545-2433 ext. 2140
E: ahayes@ala.org
www.ala.org/diversity

Pronouns: She, Her, and Hers
Case 3:21-cv-08161-DLR Document 1 Filed 07/21/21 Page 20 of 30




       EXHIBIT B
         Case 3:21-cv-08161-DLR Document 1 Filed 07/21/21 Page 21 of 30




abos-outreach@googlegroups.com
on behalf of
Ron Kelley <RKelley@flagstaffaz.gov>
Tue 6/9/2020 8:13 AM
To:
President ABOS <president@abos-outreach.com>;
ABOS-Outreach Google Group (Listserve) <abos-outreach@googlegroups.com>;


ABOS Friends and Associates,

The propagandistic posting below, apparently forwarded from the current president of ABOS,
about the Black Lives Matter organization is extremely unwise. Overt politicization of this list-
serv will destroy this forum. Do members want a political battlefield, strong-armed by ALA-
sanctioned propaganda, or an open exchange forum for outreach improvement? Or, truly, in
the heart of our festering Culture Wars, are only dictated political perspectives permitted about
library outreach programs in these discussions? Such ham-handed, totalitarian directives are
apparently endorsed by ABOS, as well as the ALA, to the obvious exclusion of other views. Will
this ABOS discussion group kick out (censor) individuals who advocate for a non-political
forum?

It’s an old adage that is increasingly under attack: Libraries should provide aid and information
to ALL who seek it and not function as a politicized, prejudicial Advocacy Factory.

Diversity? Inclusion? 82% of American librarians are women. Why no interest in gender
diversity in this genre of workplace? Or is the presumption here that of the usual “social
justice” template, that all males are innately oppressors, naturally affluent, born cursed, and
they don’t like “women’s work?” Or are men relatively illiterate? Which stereotype suffices to
righteously ignore this glaring stat about women’s dominance of the library world?

Here, below, are some Black authors with alternative perspectives on the Black Lives Matter
movement, and/or beyond. I’ve read/viewed some of this material, but not all of it. I formally
endorse nothing, I do not know all of which every individual advocates, but recognize that the
fundamental purpose of a library is to provide a broad range of information/materials for ALL
patrons, and a wide realm of fact and opinion, not solely bending to a favorite, dictated
ideological line. A much-needed “diversity of viewpoints,” perhaps the greatest diversity of
them all, cuts across race, class, and gender.

Libraries – and this discussion forum -- should remain apolitical. ALA -- and ABOS, apparently
now in tow by the neck -- adheres to one-dimensional thought in heralding a single political
view while implicitly dismissing/censoring other perspectives, something akin to Bradbury’s
Fahrenheit 451, or Orwell’s masterpieces. Ignoring some strains of thought -- and relentlessly
highlighting, and overtly advocating for, others -- is a discrete form of censorship, as any
librarian knows in collection development.
         Case 3:21-cv-08161-DLR Document 1 Filed 07/21/21 Page 22 of 30




Library workers are supposed to be informed. They ought to be readers, and open wide the
doors to ALL visitors, not shut – or narrow -- them.

And a librarians’ job should be to serve their communities’ respective needs, not to manipulate
information and tell people what to think.

The ALA email below solicits activism in the Black Lives Matter movement and offers “resources
on educating yourself.” In this regard, do you think that this grossly prejudicial email would
dare to encompass the following?

A few ALTERNATIVE BLACK VOICES, with samples of their works:

Taleeb Starkes: Black Lies Matter: Why Lies Matter to the Race Grievance Industry

Candace Owens: Blackout: How Black Americans Can Make Its Second Escape from the
Democrat Plantation

Jesse Lee Peterson: host of the video program “The Fallen State.” His video interview with
members of Black Lives Matter is, by his own word, “amazing.”

David Clarke: Cop under Fire: Moving beyond Hashtags of Race, Crime and Politics for a Better
America

Keith B. Richburg: Out of America: A Black Man Confronts Africa

Erik Rush: Negrophilia: From Slave Block to Pedestal – America’s Racial Obsession

Jason L. Riley: Please Stop Helping Us: How Liberals Make It Harder for Blacks to Succeed

Larry Elder. (You Tube Interview: Black Lives Matter, Racism, pt. 2 -- A
Conservative Perspective)
Conti, Faryna, Stetson: Black and Right: The Bold New Voice of Black
Conservatives in America

There are many more alternative Black perspectives, but they are not popularly heralded by
those with vested ideological devotion to Marxism, post-Modernism, and/or, generally, the
“social justice” narratives of the political Left, i.e. the likes of the American Library Association.
The ALA has long since failed – by conscious political design – to be an objective arbiter of what
is or is not “fake news.” (See, for example, its endorsement of the prejudicial and partisan
ideology of “critical librarianship,” which rejects the aims of an objective neutrality. Examine
also what brand of individual speaks at the ALA’s conventions, both national and sectional. And
who/what is forbidden its forum.)
         Case 3:21-cv-08161-DLR Document 1 Filed 07/21/21 Page 23 of 30




__________________________

For a broader critical perspective about the “Identity Politics” avalanche in our times, see, for
example:

Heather MacDonald: The War on Cops

Heather MacDonald: The Diversity Delusion

Bradley Campbell and Jason Manning: The Rise of Victimhood Culture: Microaggressions, Safe
Spaces, and the New Culture Wars
Greg Lukianoff and Jonathan Haidt: The Coddling of the American Mind: How Good Intentions
and Bad Ideas Are Setting Up a Generation for Failure

Michael Rectenwald. Springtime for Snowflakes: Social Justice and Its Postmodern Parentage

Jordan Peterson. Peterson’s 12 Rules for Life was a recent bestseller, but he catapulted to fame
for resisting “politically correct” mandates in Canada. Peterson is prolific throughout the
internet, but one of his most famous interviews was with “progressive” journalist Cathy
Newman.

Other valuable reading, per the new enforced political orthodoxies that are sweeping our
society in the bitter Culture Wars, must include:

The Heterodox Academy

This is an online academic organization with a membership of nearly 4,000 scholars, who are
concerned about “enhancing viewpoint diversity,” i.e., breaking the totalitarian tone
metastasizing throughout university culture, including censorial intolerance to alternative
perspectives, and the enforcement of groupthink shepherding.

__________________

Of course there are others throughout ABOS, and beyond, who recognize the truths here I
state. But we live in a New World climate of fear and intimidation wherein objectors to ardent
propaganda are bullied into silence. Few speak out to resist for concern of the inevitable
avalanche that will be wrought upon them: systemic smears (see Sheryl Atkinson’s The Smear:
How Shady Political Operatives and Fake News Control What You See, What You Think, and How
You Vote), censorship, threats, intimidation, and attacks upon views that don’t tow the
“correct” Party Line – the one that dominates when all others are sufficiently purged.

George Floyd endured an atrocity and justice will be served. But there are many commentators,
with an abundance of facts and statistics about crime, Black and White alike, who argue that
the “systemic racism” charge is bogus. Read and listen to voices other than the ones that are
         Case 3:21-cv-08161-DLR Document 1 Filed 07/21/21 Page 24 of 30




Hell-bent upon insulating us all from our abilities to make up our own minds – and that is only
WHEN a full range of information is provided for a genuinely informed democracy to function.

I remind you that, amidst the current -- literally riotous -- hysteria and our collective memory
lapse, this used to be the purpose of a library.

Keep politics out of the workplace. Please go riot on your own time.
Case 3:21-cv-08161-DLR Document 1 Filed 07/21/21 Page 25 of 30




        EXHIBIT C
                       Case 3:21-cv-08161-DLR Document 1 Filed 07/21/21 Page 26 of 30
                      0 C'o
          c;o{'iJ'-
      o_,2. _F_LA_G _S_TA_F_F_C_ IT_Y_-c_oc
                                         __o_N_IN_o_c_o_u:-:_._:rr
                                                               __  P__
                                                                     U B_L_IC_L_IB_R._:\.R_Y__ _______
  t       -o
.-::: � g..300 West Aspen A,·eaue Flagstaff, Arizona 86001 (928) 213-233 l
u                        � �::::
-:::--0
     "'s-"'51              �•
            el.'i ,, )..Y-�

To:               Ron Kelley, Librarian
From:             Heidi Hansen, Economic Vitality Director
Cc:               Jared Tolman, Library Director, Will Ase rra, Deputy Library Director
Date:             July 10, 2020
RE:               Notice for Recommendation for Dismissal and Pre-Determination Mee ·'1g

This notice is to inform you of our recommendation that you be dismissed from your position as
Librarian with the City of Flagstaff effective immediately.
Per the Employee Handbook of Regulations for the City of Flagstaff (1-40-120 Dism:ss=i 1,
Attachment 1, a Pre-Determination meeting has been scheduled ith you, a Human Resource
representative and Greg Clifton, City Manager on July 16, 2020 frori 12 Noon - 1:00 p.n . .
Pursuant to the current closure of City Hall due to the COVrD-19 pandemic, this meeting ·will be
held via teleconference. Please provide a telephone number where we may contact you at the
appointed time to join the meeting. During this meeting ou may present information you wish
to be considered with respect to this recommendation for dismissal.
Reason for Dismissal
Violation of the City of Flagstaff City Employee Directives No. 4-043,.<::::.
                                                                         Ethics Policy, Attachme : 2.
                                                                                     -
On June 8, 2020 the American Library Association's Office for Diversity, Literacy and Outreach
Services made a post on the Association of Bookmobile and Outreach Services (ABOS) listserv,
informing members of a resource it compiled for addressing current social justice issues titled
"Libraries Respond-Black Lives Matter." On June 9, 2020 at 11:14 a.m. you sen a response
regarding the refernnced resource. Therein you described the communication as
"propagandistic" and called the discuss·on a "ham-handed, totalitarian directive". You also
�
provided links to several authors that have offered "alternative perspectives on the Black Lives ,
Matter movement" and indicated that these authors argue that '\he systemic racism charge is
bogus" and further told the listserv in closing "RI ease go riot on your own time." Your
�
communication is inconsistent with Section 2(8)(2) and 3(H) of the City's E ics Policy.
 ibrary leadership was contacted foll��n,g this post ex ressing cor:1eerrr e:- 1-ourcontent an
further statea-;-''This is troubling, angering, and quite frankly not how I would think you •..-ant
your library reflected within the reater libra
  n une 15, 2020 at 8:44 a.m. you sent an email to the ABOS President and ABOS listserv
responding to criticism ou had received from other listserv members to your first message. In
this message you threatened to sue the moderator of the listserv if your post vas censored and
threatened to sue other individuals for libel and slander for their responses. You then
promoted your own personal website as a place to express views that would not be censored.
This post was blocked by the listserv due to their determination of inappropriate and
unprofessional content. The ABOS President notified Library Leadership forwarding the content
and stating it would not be posted. Your communication again is inconsistent with Section 2(B}
(2) and 3(H) of the City's Ethics Policy.
You have been counseled multiple times regarding the expectation of professional
                                           Arizona Relay Service 7-1-1
Case 3:21-cv-08161-DLR Document 1 Filed 07/21/21 Page 27 of 30
Case 3:21-cv-08161-DLR Document 1 Filed 07/21/21 Page 28 of 30




       EXHIBIT D
Case 3:21-cv-08161-DLR Document 1 Filed 07/21/21 Page 29 of 30
Case 3:21-cv-08161-DLR Document 1 Filed 07/21/21 Page 30 of 30
